Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of August
    , 2006 by and between Corel Corporation, a corporation organized and
existing under the laws of Canada (“Parent”), and the undersigned shareholder
(the “Shareholder”) of InterVideo, Inc., a Delaware corporation (the “Company”).

RECITALS

A. Parent, Iceland Acquisition Corporation, a Delaware corporation and
wholly-owned subsidiary of Parent (“Merger Sub”), and the Company have entered
into an Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”), which provides for, among other things, the merger of Merger Sub
with and into the Company (the “Merger”) pursuant to which all outstanding
shares of capital stock of the Company will be converted into the right to
receive the consideration set forth in the Merger Agreement.

B. The Shareholder is the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of such number
of shares of the outstanding capital stock of the Company, options or warrants
to purchase such number of shares of capital stock of the Company as is
indicated on the signature page of this Agreement.

C. In consideration of the execution of the Merger Agreement by Parent, the
Shareholder (in the Shareholder’s capacity as such) is hereby agreeing to vote
the Shares as described herein.

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

(a) “Expiration Date” shall mean the earlier to occur of (i) such date and time
as the Merger shall become effective in accordance with the terms and provisions
of the Merger Agreement or (ii) termination of the Merger Agreement in
accordance with its terms; provided that the Expiration Date shall be the
effective date of any Transfer of Shares in accordance with Section 2(a) hereof.

(b) “Person” shall mean any individual, corporation, limited liability company,
general or limited partnership, trust, unincorporated association or other
entity of any kind or nature, or any governmental authority.

(c) “Shares” shall mean (i) all securities of the Company (including all shares
of Company Common Stock and all options, warrants and other rights to acquire
shares of Company Common Stock) owned by the Shareholder as of the date hereof,
and (ii) all additional securities of the Company (including all additional
shares of Company Common Stock and all additional options, warrants and other
rights to acquire shares of Company Common Stock) of which the Shareholder
acquires ownership during the period from the date of this Agreement

 

- 1 -



--------------------------------------------------------------------------------

through the Expiration Date (including by way of stock dividend or distribution,
split-up, recapitalization, combination, exchange of shares and the like).

(d) A Person shall be deemed to have effected a “Transfer” of a Share if such
person, directly or indirectly (i) sells, tenders, pledges, encumbers, assigns,
grants an option with respect to, establishes an open “put equivalent position”
(within the meaning of Rule 16a-h under the Exchange Act) with respect to,
transfers or disposes of such Share or any interest in such Share (including the
economic consequences of ownership of such Share), or (ii) enters into an
agreement or commitment providing for the sale of, tender of, pledge of,
encumbrance of, assignment of, grant of an option with respect to, establishment
of an open “put equivalent position” with respect to, transfer, or disposition
of such Share or any interest therein (including the economic consequences of
ownership of such Share).

2. Transfer of Shares. Prior to the termination of this Agreement, Shareholder
agrees not to, directly or indirectly:

(a) Except pursuant to the terms of the Merger Agreement or pursuant to the
terms of a trading plan adopted pursuant to Rule 10b5-1 under the Exchange Act
in effect prior to the date hereof, Transfer any or all of the Shares or any
interest therein, except (i) as provided in Section 3 hereof, (ii) to the extent
required to pay the exercise price upon exercise of a Company Stock Option or to
satisfy the Shareholders’ tax withholding obligation upon exercise of a Company
Stock Option; and/or (iii) other Transfers in which each transferee shall have:
(A) executed a counterpart of this Agreement and a proxy in the form attached
hereto as Annex I and (B) agreed in writing to hold such Shares (or interest in
such Shares) subject to all of the terms and provisions of this Agreement
(provided that such Transfers in the aggregate shall not exceed 10% of the
Shares held by Shareholders as of the date hereof); or

(b) grant any proxy or power of attorney, deposit any of the Shares into a
voting trust or enter into a voting agreement or arrangement with respect to the
Shares except as provided in this Agreement.

Notwithstanding anything to the contrary in this Agreement, any Shares
Transferred in a manner permitted by Section 2(a) hereof shall be Transferred
free and clear of any voting or other restrictions contained herein and of the
Proxy (as defined below), in each case except to the extent specifically
provided by Section 2(a)(iii).

3. Agreement to Vote Shares.

(a) At every meeting of the stockholders of the Company called, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the stockholders of Company, the Shareholder (in the Shareholder’s
capacity as such), to the extent not voted by the Person(s) appointed under the
Proxy (as defined below), shall, or shall cause the holder of record on any
applicable record date to, vote the Shares:

(i) in favor of the adoption of the Merger Agreement, and in favor of each of
the other actions contemplated by the Merger Agreement;

(ii) against approval of any Company Acquisition Proposal; and

 

- 2 -



--------------------------------------------------------------------------------

(iii) against any action that is intended, or could reasonably be expected to,
materially, impede, interfere with, delay, or postpone the Merger.

(b) In the event that a meeting of the stockholders of the Company is held, the
Shareholder shall, or shall cause the holder of record on any applicable record
date to, appear at such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of establishing a quorum.

(c) The Shareholder shall not enter into any agreement or understanding with any
Person to vote or give instructions in any manner inconsistent with the terms of
this Section 3.

(d) In the event the Shareholder does not vote its Shares in accordance with
this Section 3, Parent shall have the right to vote such Shares in accordance
with the terms of the Proxy.

(e) In the event the Board of Directors of the Company effects a Recommendation
Withdrawal not in connection with a Superior Proposal, the provisions of
Section 3(i) shall be suspended; provided, that in the event the Board of
Directors of the Company reinstates its recommendation of the Merger and the
Merger Agreement, as the same may be amended, supplemented or modified,
thereafter makes a Recommendation Withdrawal in one or more of the circumstances
permitted under the Agreement or which would entitle Parent to payment of a
termination fee or a court of competent jurisdiction rules that such
Recommendation Withdrawal not in connection with a Superior Proposal constituted
a breach of the Agreement entiling the Parent to a remedy, the provisions of
Section 3(i) shall be reinstated, subject, in all respects to the other terms
and conditions of this Agreement.

4. Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall (or require the Shareholder to
attempt to) limit or restrict any designee of the Shareholder or a Shareholder
who is a director or officer of the Company from acting in such capacity or
voting, in his capacity as a director of the Company, with Shareholders’ sole
discretion on any matter (it being understood that this Agreement shall apply to
the Shareholder solely in the Shareholder’s capacity as a shareholder of the
Company).

5. Irrevocable Proxy. Concurrently with the execution of this Agreement, the
Shareholder shall deliver to Parent a proxy in the form attached hereto as
Exhibit A (the “Proxy”), which shall be effective solely as described in
Section 3(d) above and irrevocable to the fullest extent permissible by law,
with respect to the Shares. Notwithstanding the foregoing, the Proxy shall
terminate and be revoked (or shall under no circumstances become effective) with
respect to the Shares concurrently with (a) the Transfer of Shares in accordance
with Section 2(a) above or (b) upon the Expiration Date, without any notice or
action by Shareholder, the transferee or any other person.

6. Representations and Warranties of the Shareholder.

(a) Power; Authorization; Binding Agreement. The Shareholder has full power,
authority and authorization to execute and deliver this Agreement and the Proxy,
to perform the Shareholder’s obligations hereunder and to consummate the
transactions

 

- 3 -



--------------------------------------------------------------------------------

contemplated hereby. This Agreement has been duly executed and delivered by the
Shareholder, and, assuming this Agreement constitutes a valid and binding
obligation of Parent, constitutes a valid and binding obligation of the
Shareholder, enforceable against the Shareholder in accordance with its terms.

(b) No Conflicts. No filing with, and no permit, authorization, consent, or
approval of, any state or federal public body or authority (“Governmental
Entity”) is necessary for the execution by the Shareholder of this Agreement,
the performance by the Shareholder of its obligations hereunder and the
consummation by the Shareholder of the transactions contemplated hereby. None of
the execution and delivery by the Shareholder of this Agreement, the performance
by the Shareholder of its obligations hereunder or the consummation by the
Shareholder of the transactions contemplated hereby will (i) conflict with or
result in any breach of any agreements or documents entered into by or binding
on the Shareholder, (ii) violate any order, writ, injunction, decree, judgment,
order, statute, rule, or regulation applicable to the Shareholder, except where
such violations, breaches or defaults would not individually or in the
aggregate, materially impair the ability of Stockholder to perform this
Agreement.

(c) Ownership of Shares. The Shareholder (i) is the beneficial owner of the
shares of Company Common Stock indicated on the signature page of this
Agreement, (ii) is the owner of options that are exercisable for the number of
shares of Company Common Stock indicated on the signature page of this
Agreement, all of which options and shares of Company Common Stock issuable upon
the exercise of such options are, or the Company Common Stock received upon
exercise of an option after the date hereof will be, free and clear of any Liens
(except any Liens arising under securities laws or arising hereunder); and
(iii) does not own, beneficially or otherwise, any securities of the Company
other than the shares of Company Common Stock or options to purchase shares of
Company Common Stock, and shares of Company Common Stock issuable upon the
exercise of such options, indicated on the signature page of this Agreement.

(d) No Encumbrance. Except as permitted by this Agreement, the Shares are now
and, at all times during the term hereof, or will be, as the case may be, held
by Shareholder, or by a nominee or custodian for the benefit of Shareholder,
free and clear of all Liens except for any such Liens arising hereunder or under
applicable federal and state securities laws, other than Liens that would not
individually or in the aggregate, materially impair the ability of Stockholder
to perform this Agreement.

(e) No Action. The Shareholder agrees that it will not bring, commence,
institute, maintain, or prosecute any action, claim, suit or cause of action, in
law or in equity, in any court or before any Governmental Entity, which
(i) challenges the validity of or seeks to enjoin the operation of any provision
of this Agreement or (ii) alleges that the execution and delivery of this
Agreement by the Shareholder, either alone or together with the other Voting
Agreements and proxies to be delivered in connection with the execution of the
Merger Agreement, or the approval of the Merger Agreement by the board of
directors of the Company, breaches any fiduciary duty of the board of directors
of the Company or any member thereof.

7. Disclosure. The Shareholder shall permit Parent to publish and disclose in
all documents and schedules filed with the Securities and Exchange Commission,
and any press

 

- 4 -



--------------------------------------------------------------------------------

release or other disclosure document that Parent determines to be necessary or
desirable in connection with the Merger and any transactions related to the
Merger, the Shareholder’s identity and ownership of Shares and the nature of the
Shareholder’s commitments, arrangements and understandings under this Agreement.

8. Further Assurances. Subject to the terms and conditions of this Agreement,
the Shareholder shall use reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things reasonably necessary to
fulfill such Shareholder’s obligations under this Agreement.

9. Legending of Shares. If so requested by Parent, the Shareholder agrees that
the Shares shall bear a legend stating that they are subject to this Agreement
and the Proxy.

10. Termination. This Agreement and the Proxy shall terminate and shall have no
further force or effect as of the Expiration Date. Notwithstanding the
foregoing, nothing set forth in this Section 10 or elsewhere in this Agreement
shall relieve either party hereto from liability, or otherwise limit the
liability of either party hereto, for any breach of this Agreement.

11. Appraisal Rights. The Shareholder irrevocably waives and agrees not to
exercise any rights (including, without limitation, under Section 262 of the
General Corporation Law of the State of Delaware) to demand appraisal of any of
the Shares which may arise with respect to the Merger.

12. Miscellaneous.

(a) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which will remain in full force and effect. In the
event any Governmental Entity of competent jurisdiction holds any provision of
this Agreement to be null, void or unenforceable, the parties hereto shall
negotiate in good faith and execute and deliver an amendment to this Agreement
in order, as nearly as possible, to effectuate, to the extent permitted by law,
the intent of the parties hereto with respect to such provision.

(b) Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned by either of the parties without prior written consent of the other;
provided, that Parent may assign any of their rights and obligations hereunder,
in whole or in part, to any Affiliate or Subsidiary of Parent without obtaining
the consent of the Shareholder.

(c) Amendments; Waiver. This Agreement may be amended by the parties hereto, and
the terms and conditions hereof may be waived, only by an instrument in writing
signed on behalf of each of the parties hereto, or, in the case of a waiver, by
an instrument signed on behalf of the party waiving compliance.

(d) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Parent shall be irreparably harmed and that there shall be no adequate remedy at
law for a

 

- 5 -



--------------------------------------------------------------------------------

violation of any of the covenants or agreements of the Shareholder set forth
herein. Therefore, it is agreed that, in addition to any other remedies that may
be available to Parent upon any such violation, Parent shall have the right to
enforce such covenants and agreements by specific performance, injunctive relief
or by any other means available to Parent at law or in equity.

Notices. All notices or other communications hereunder shall be deemed to have
been duly given and made if in writing and if served by personal delivery upon
the party for whom it is intended, if delivered by registered or certified mail,
return receipt requested, or by a national courier service, or if sent by
facsimile or by email transmission. Any such notice shall be deemed delivered
(a) on the date delivered if by personal delivery, (b) on the date upon which
receipt is signed or delivery is made, if mailed by registered or certified
mail, (c) on the date upon which the return receipt is signed or delivery is
refused or the notice is designated by the postal authorities as not
deliverable, as the case may be, if mailed by registered or certified mail,
(d) on the next succeeding Business Day if sent by national courier service,
(e) on the date sent by facsimile if the appropriate facsimile confirmation is
received by the sender, or (f) on the date sent if by email. Notices shall be
sent:

If to Parent:

Corel Corporation

1600 Carling Avenue

Ottawa, Ontario

Canada K1Z 8R7

Attention: Chris S. DiFrancesco

Telephone No.: 613.728.0826

Telecopy No.: 613.725.2691

email: Christopher.DiFrancesco@corel.com

with a copy to:

O’Melveny & Myers LLP

275 Battery Street, Suite 2600

San Francisco, CA 94111

Attention: Michael J. Kennedy

Telephone No.: 415.984.8756

Telecopy No.: 415.984.8701

email: mjkennedy@omm.com

If to the Shareholder, to the address, facsimile and email set forth on the
signature page hereof.

with a copy to (which shall not constitute notice):

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304-1050

 

- 6 -



--------------------------------------------------------------------------------

  Attention: Matthew Sonsini, Esq.

    Bradley Finkelstein, Esq.

Telephone No.: 650.493.9300

Telecopy No.: 650.493.6811

email: msonsini@wsgr.com

           bfinkelstein@wsgr.com

(e) No Waiver. The failure of either party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect of
this Agreement at law or in equity, or to insist upon compliance by any other
party with its obligation under this Agreement, and any custom or practice of
the parties at variance with the terms of this Agreement, shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.

(f) No Third Party Beneficiaries. This Agreement is not intended to confer upon
any person other than the parties hereto any rights or remedies hereunder.

(g) Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of law thereof.

(h) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

(i) Entire Agreement. This Agreement and the Proxy contain the entire
understanding of the parties hereto in respect of the subject matter hereof, and
supersede all prior negotiations, agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter hereof.

(j) Interpretation.

(i) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
As used in this Agreement, the term “affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated under the Exchange Act.

(ii) The article and section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties hereto
and shall not in any way affect the meaning or interpretation of this Agreement.

(k) Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
the expenses.

 

- 7 -



--------------------------------------------------------------------------------

(l) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

(m) No Obligation to Exercise Options. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall obligate the
Shareholder to exercise any option to acquire shares of Company Common Stock.

[Remainder of Page Intentionally Left Blank]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.

 

COREL CORPORATION     SHAREHOLDER By:          By:      Name:          Name:  
   Title:          Title:     

 

    Address:     Facsimile:     email:     Shares beneficially owned as of the
date hereof:     _______ shares of Company Common Stock     _______ shares of
Company Common Stock issuable upon exercise of outstanding options

**** VOTING AGREEMENT ****



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned shareholder (the “Shareholder”) of InterVideo, Inc., a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by law) appoints the Chief Financial Officer and the General Counsel of Corel
Corporation, a corporation organized and existing under the laws of Canada
(“Parent”), and each of them, as the sole and exclusive attorneys and proxies of
the undersigned, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the full extent that the undersigned
is entitled to do so) with respect to all of the shares of capital stock of the
Company that now are or hereafter may be beneficially owned by the undersigned,
and any and all other shares or securities of the Company issued or issuable in
respect thereof on or after the date hereof (collectively, the “Shares”) in
accordance with the terms of this Irrevocable Proxy until the Expiration Date
(as defined below).

This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to and is subject to that
certain Voting Agreement of even date herewith by and between Parent and the
undersigned shareholder (the “Voting Agreement”), and is granted in
consideration of Parent entering into that certain Agreement and Plan of Merger
of even date herewith (the “Merger Agreement”), among Parent, Iceland
Acquisition Corporation, a Delaware corporation and wholly-owned subsidiary of
Parent (“Merger Sub”), and the Company. The Merger Agreement provides for, among
other things the merger of Merger Sub with and into the Company, pursuant to
which all outstanding shares of capital stock of the Company will be converted
into the right to receive the consideration set forth in the Merger Agreement.

As used herein, the term “Expiration Date” shall mean the earlier to occur of
(i) such date and time as the Board of Directors of the Company shall have
effected a Recommendation Withdrawal pursuant to Section 5.2(c) of the Merger
Agreement, (ii) such date and time as the Merger shall become effective in
accordance with the terms and provisions of the Merger Agreement or
(iii) termination of the Merger Agreement in accordance with its terms; provided
that the Expiration Date shall be the effective date of any Transfer of Shares
in accordance with Section 2(a) of the Voting Agreement.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date,
subject to and in accordance with the terms and conditions of the Voting
Agreement, to act as the undersigned’s attorney and proxy to vote the Shares,
and to exercise all voting, consent and similar rights of the undersigned with
respect to the Shares (including, without limitation, the power to execute and
deliver written consents) at every annual, special, adjourned or postponed
meeting of shareholders of the Company and in every written consent in lieu of
such meeting:

(i) in favor of the adoption of the Merger Agreement, and in favor of each of
the other actions contemplated by the Merger Agreement;



--------------------------------------------------------------------------------

(ii) against approval of any Company Acquisition Proposal (as defined in the
Merger Agreement); and

(iii) against any action that is intended, or could reasonably be expected to,
materially, impede, interfere with, delay, or postpone the Merger.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter. The undersigned shareholder may vote the Shares on all other
matters.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date and clause (i) above shall be suspended
during any period during which the obligations of Section 3 of the Voting
Agreement are suspended pursuant to Section 3(e).

[Signature page follows]



--------------------------------------------------------------------------------

Dated: August     , 2006    

SHAREHOLDER

    By:            Name:            Title:     

***** IRREVOCABLE PROXY ****